DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
The amendment filed 8/18/2022 has been entered.  Claims 3, 7-8, and 19-22 have been canceled.  New claims 24-26 have been added.  Claims 1-2, 4-6, 9-18 and 23-26 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-2, 4-6, 9-18 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “a continuous first set of layers, each layer of the first set of layers comprising a synthetic composite material, wherein layers of the first set of layers are adjacent to each other to form a stack of layers of the synthetic composite material” (emphasis added) on lines 2-4, wherein the first underlined limitation was added by the amendment filed 2/21/2019, and the second underlined limitation was added by the amendment filed 4/6/2020; and also now recites, “wherein a first layer of the first set of layers forms an interior surface of the structure and a last layer of the first set of layers is against the second layers, such that the first set of layers is continuous between the first layer and the last layer” (emphasis added) on lines 24-26, added by the amendment filed 8/18/2022; and although the instant disclosure at the time of filing only recites the term “continuous” one time with respect to “a continuous metallic layer” in Paragraph 0012 of the specification as filed and does not recite the term “interior” at all, the above structural limitations can be inferred from the drawings.  However, it is noted that the specification clearly describes the drawings as being directed to a carbon fibre reinforced plastic (CFRP) structure element formed from synthetic composite material in the form of CFRP as evidenced by Paragraphs 0009-0019, and thus, the claimed structure of claim 1, and similarly, the claimed method of claim 16 and the claimed structure of claim 24 which both recite similar claim limitations as above without limiting the synthetic composite material to CFRP as described in the instant disclosure at the time of filing, are rejected under 35 U.S.C. 112(a) as constituting new matter given that the claimed structural limitations above are only supported for CFRP synthetic composite material.
Claims 12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites, “wherein the metal of the third layer is galvanically compatible with the metal of the second layer” (emphasis added), however, given that claim 12 depends upon claim 1 which recites that the metallic third layer “comprises a metal material” (emphasis added) on line 15, and that “each of the second layers comprises a metal material” (emphasis added) on line 20, “the metal of the third layer” and “the metal of the second layer” of claim 12 lack clear antecedent basis, for example, is the metal of the third layer the same as the metal material of the third layer or can “the metal” be any metal present in the metal material of the third layer given that the metal material may comprise an alloy or mixture of metal?  Similarly, is the metal of the second layer the same as the metal material, and is the metal or metal material the same for “each” second layer, or can “the metal of the second layer” of claim 12 be any metal of any of the second layers?  Claim 26 is dependent upon claim 24 and similarly recites, “the metal of the third layer is galvanically compatible with the metal of the second layer”, wherein claim 24 like claim 1 recites that the metallic third layer “comprises a metal material” and “each of the second layers comprises a metal material” and thus is indefinite for the same reasons as discussed above with respect to the lack of clear antecedent basis for “the metal” limitations.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Response to Arguments
As discussed with Applicant’s Attorneys, Mr. Whitcomb Scott and Mr. Jeffrey Wilson, on 8/30/2022, Applicant’s claim amendments and arguments filed 8/18/2022 are persuasive to overcome the 112(d) rejection and the sole prior art rejection based on Modin in view of McCrea as recited in the prior action office dated 5/19/2022.  Hence, the rejections have been withdrawn.
Allowable Subject Matter
Pursuant to the discussion during the 8/30/2022 interview, telephone calls were made to Applicant’s Attorneys, Mr. Scott and Mr. Wilson, on 12/2/2022, to discuss possible claim amendments to address the above 112(a) and 112(b) rejections and possibly put the application in condition for allowance, however, neither attorney could be reached.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunnink (US2017/0080671) discloses a laminate comprising a stack of mutually bonded metal sheets and adhesive layers that may be in the form of prepregs, wherein the laminate comprises abutting and/or overlapping metal sheet edges extending along a length direction with a splicing region and having a splicing strap bonded thereto in the length direction across the splicing region.  Zielinski (US2013/0015292) discloses a decorative decal comprising an electrically conductive material, such as a metal mesh or metal foil with openings, in a layer of material, such as a polymer, wherein the decal may be provided on the surface of a composite body formed from CFRP and then coated and/or further covered with an additional foil or decal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 2, 2022